department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number sec_501 contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uniform issue list number sec_501 egend e n l z j z l o ate date letter letter letter3 letter4 dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the written information exchanged between us we have determined that you failed to establish your qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below facts you were incorporated on date under state not-for-profit corporation law you were organized for the purpose of promot ing quality and efficient health care by these mechanisms facilitating transparent flow of electronic health information_technology among consumers plans payors purchasers and providers of health care measure and publish health quality and price information that will provide a scorecard of the performance of providers of health care provide guidelines and tools for health care consumers and providers to realize optimal health outcomes such tools for consumers will include predictive models to determine risk of heart disease cancer diabetes and other health problems additional consumer tools will include electronic personal health records and secure messaging for provider communication tools for providers will include electronic practice management programs and electronic health records you describe yourself as a collaboration of healthcare providers plans and purchasers or payors of healthcare your goal is to improve healthcare outcomes to foster a transition from rewarding process to rewarding value in healthcare and to facilitate meaningful use of health information_technology ‘hit’ part iv of the application form_1023 asks you to provide a thorough and accurate narrative description of your activities you provided the following information about each part of your mission primary care advocacy you promote the medical home concept to patients plans and purchasers of health care your staff members meet with consumers plans and purchasers of healthcare to advise them of the financial and quality benefit of paying for a medical home for patients you estimate that approximately ten percent of total project time will be devoted to this task clinical guidelines and prcl your staff will periodically update community physicians with the latest evidence-based best practice guidelines produced by government agencies and medical specialty societies you will provide prcl tools to increase compliance with these guidelines such as flow sheets to increase delivery of preventive health services and written algorithms to encourage adherence to disease-specific clinical guidelines monitor and reward quality health outcomes and process you represent that your ceo b is a consultant to the center for medicare and medicaid services cms’ and is involved in developing and reviewing novel payment mechanisms such as pay for performance and pay for health that will create incentives to reward process and quality outcomes you estimate that approximately ten percent of total project time will be devoted to this task report cards you state that the primary function of a is to collect data from database mining of claims directly from ehrs that are subsidized by you chart reviews by mid-level providers and clinician- or facility-completed questionnaires such data will be scalable to issue clinician and facility report cards available to consumers plans and purchasers of healthcare directly on ylour web site you estimate that approximately devoted to this task of total project time will be in letter you state that for a service entitled and per hour for clerical these fees will be charged to government and for-profit entities but dollar_figure that you will provide similar services to public health advocacy and non-profit entities for free or below costs of dollar_figure in letter you state that there will not be a fee for use of clinician report cards furthermore fees for facility report cards will be based on cost of data mining plus specifically if you must pay dollar_figure dollar_figure hour will be added to cover research preparation and presentation costs to access data you will charge dollar_figure a consulting fee of toolkits you will provide health care consumers with online personal health records with which to monitor preventive care manage disease and record pertinent health information such as medical reactions and advance directives in letter you state that there will be no fee you will also provide work-based wellness programs to promote consumer adherence to preventive health services you have created a web site where validated computer models will be available to the public to calculate and reduce their risk of disease in letter you state that for a service entitled group wellness programs you will charge a fee of dollar_figure will provide similar services to public health advocacy and non-profit entities free or below costs person plu sec_1 1x cost lab fees to government and for-profit entities but that you in letter you state that at of facilitate meaningful use of health information_technology you will encourage adoption of ehrs by clinicians and will facilitate dissemination and meaningful use of this technology you will provide clinicians with a subsidized ehr and pm system and have partnered with n’s pcip project to provide ehrs to individual and small groups of clinicians the program will be subsidized by m and various grants you say that in letter you state that you will not provide a network for the transmission of ehrs but will facilitate such transmission through existing hipaa compliant secure networks in letter you state that you will not provide transmission of electronic health records but that in letter you state that management and consulting services in letter you state that you will provide management and consulting services to public health care entities healthcare payors providers patient care advocacy groups and insurance plans these services will be provided free or substantially below cost to public health entities and patient care advocacy groups and at cost or below to other healthcare entities in letter you state that for a service entitled you will will charge a fee of of revenue these fees will be charged to government and for-profit entities you will provide similar services to public health advocacy and non-profit entities for free or below costs in letter you state that for a service entitled medical billing consultation you and that in letter you state that the fee charged toa for could be from __ to of cost to a deserving non profit or an incubating for profit entity there will be a sliding scale fee ranging from no charge to cost of yjour organizational in letter you state that you expect that consulting and other fee-based programs will require or your income and account for percent of twenty percent of your time provide your expenses in letter you state that law sec_501 of the code exempt from federal income_taxation organizations described in sec_501 sec_501 of the code describes organizations organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services to unrelated c organizations the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services ona cost_basis the ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization’s activities are not charitable and consequently the organization does not qualify for exemption under sec_501 section dollar_figure of revproc_2011_9 r b provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued for an organization claiming the benefits of sec_501 tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions 470_f2d_849 cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 if such disclosure is not made the logical the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v comm’r t c memo analysis you have asked us to recognize you as an organization described in sec_501 of the code but before we can conclude that you are organized and operated exclusively for one or more exempt purposes described in sec_501 we must have a clear and unambiguous understanding of your activities under the standard described in section dollar_figure of revproc_2011_9 we will recognize your exempt status only if you operations are described in sufficient detail to permit a conclusion that you will meet the requirements of sec_501 you have not described your activities clearly or unambiguously and consequently we are unable to conclude that you meet the requirements of sec_501 you describe your activities under the rubric of a mission is the only explanation of this activity is that you the first part of your give us no explanation of the and no understanding of how or why consumers plans and purchasers would pay for a medical home for patients this falls far short of the open and candid disclosure of all facts called for by the tax_court in bubbling well church of universal love inc v comm’r above no description of the advice you offer you similarly you have not described the second part of your mission - activities to be in furtherance of an exempt_purpose for all we can tell you are merely repackaging various best-practice guidelines developed by and readily available from other sources eg government agencies and specialty societies - in a way that shows those as for the third part of your mission - you say only that b is working as a consultant to the cms to develop and review novel payment mechanisms you have not described the terms of the consultation arrangement nor have you explained why b’s private consultant activities should be attributed to you with the fourth part of your mission - - things become truly confusing first you say that the primary is to collect data from database mining of claims ehrs chart is or give any function of a reviews and questionnaires but you do not explain what a information that would allow us to conclude that such a primary function furthers exempt purposes under sec_501 nor have you submitted any evidence that you have been designated a these functions regardless of whether you are recognized as a further you have left us to wonder whether you will pursue but even if you decide to pursue this function you have not provided any information about the purpose content or use of the report cards that will be generated from your data collection that would enable us to determine whether such report cards serve primarily an exempt educational purpose or the private business purposes of the subjects of the report cards our doubts are intensified by the confusing but obviously commercial nature of the fees you will charge in connection with this activity for while your application implies that the report cards will be freely available to consumers plans and purchasers of healthcare directly on your web site in letter you say that you will charge government and for-profit entities dollar_figure consulting and dollar_figure collection preparation and presentation of health provider data for ‘report cards’ with lesser fees charged to public health advocacy and non-profit entities then in letter you state that hour for clerical with respect to an activity described cryptically as but that for and that a we are not told the purpose or nature of the consulting the clerical or the fees or why certain entities are charged for preparation and presentation of report cards on clinicians and facilities nor is it our responsibility to deduce answers from unintelligible statements nevertheless it appears to us that rather than providing a service for the primary purpose of educating the general_public - an exempt_purpose under sec_501 of the code - you are providing a commercial service that promotes the private business interests of specific fee-paying entities under the fifth part of your mission - to les propose among other things to - you that and we are at a loss to decipher the meaning of the phrase further we think that providing education and appropriate flow sheets is a wholly inadequate explanation of your finally your description of the sixth part of your mission - to lacunae vagueness and inconsistencies that plague all your descriptions your application states merely that you by clinicians - suffers from the same and will facilitate dissemination and meaningful use of this technology but you provide no other information about this activity you say that though you give no explanation of what provide or system entails in letter you tell us that you will facilitate transmission of electronic health records through existing hipaa compliant secure networks without explaining what facilitate entails we learn that facilitate means enrolling affiliated health providers into existing community health information networks though we are not told what makes a health provider affiliated why the health provider needs your facilitation to enroll or why such facilitation furthers exempt purposes in letter your description of this part of your mission includes an ambiguous statement that ambiguous because we wonder whether optional is meant to qualify user fees or services since you provided no information in the application about these billings and other services in your application we asked in our letter of date whether you would provide management and or consulting services and if so we asked you to explain in letter you replied that you offered no explanation of those services then you provided inconsistent fee information about these services in letter you said that but in letter you said that consulting and other services would be provided at cost to a proven solvent entity and from no charge to deserving non-profit or an incubating for-profit entity we are left to wonder what criteria are used to determine whether an entity is proven solvent deserving or incubating you state that of our organizational cost to a will be in letter of of total activities insofar as management and consulting services are not activities that necessarily further an exempt_purpose see revrul_72_369 above your failure to disclose any facts about these services or to provide a sound explanation of your fee arrangements leads us to infer following the reasoning of the tax_court in bubbling well church of universal love inc v comm'r above that the facts if disclosed would show that these activities are not in furtherance of an exempt_purpose in that event you fail the operational_test under sec_1_501_c_3_-1 of the regulations because more than an insubstantial amount of your activities is not in furtherance of exempt purposes consequently you are not be entitled to exemption under sec_501 while summary uninformative statements about your mission might be food for conjecture about your activities it is not for us to infer what your specific activities might be see peoples prize v comm’r above rather it is your burden to provide us with a description of your activities sufficient to show that you unequivocally meet the requirements of sec_501 of the code see christian echoes nat’ ministry inc v united_states nelson v comm r above this burden you have not met despite our five attempts form and four follow-up letters to procure the information conclusion therefore it is our conclusion that you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
